DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 6 July, 2022.
Claims 1, 6 and 16 have been amended.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 14/048,398 now U.S. Patent Number 10,332,055.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July, 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 6 is representative. Claim 6 recites:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, provide a method for generating a graphical user interface, the media comprising:
determining, as output from a program engine that executes a scoring program via a score card application, an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information;
obtaining, as output from the program engine that executes the scoring program via the score card application, the entity score for the entity, an opportunity index value for the entity, the plurality of quality measure categories, and the user-defined target score; 
generating and causing display of a graphical user interface that displays: the entity score; a graphical representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another graphical representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category, wherein the specific percentage increase to the entity score is determined by the scoring program executed by the program engine.
Claim 16 recites a system that executes the steps of the method recited in Claim 6. Claim 1 recites similar limitations.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and non-transitory computer readable medium which are included in the statutory categories of invention.
THE CLAIMS ARE DIRECTED TO ORGANIZING HUMAN ACTIVITY
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information;
obtaining the entity score for the entity, the opportunity index value for the entity, the plurality of quality measure categories, and the user-defined target score;
generating a representation of the entity score as a percentage of completion for each of the plurality of quality measure categories to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
The claims, as illustrated by Claim 6, also recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that healthcare organizations and their contracts with payers must be managed to insure adherence to contractually required quality measures (0048, 0076) – i.e. commercial or legal interactions including agreements in the form of contracts. Adherence to the terms of the contract impact reimbursements – i.e. a fundamental economic practice. The claims recite determining and obtaining information from a scoring program that is used for “evaluating the performance of the entity” including an entity score, an opportunity index value, a plurality of quality measures categories, and a target score; and displaying the information as a percentage completion for each of a plurality of quality measure categories; and recommended action to increase the percentage of the entity score – i.e. managing personal behavior including following rules or instructions. Evaluating an entity’s performance by obtaining and displaying scores relative to a contractually obligated target score is process that merely organizes this human activity. For example, the system determines the percentage of patients in a scorable patient group who meet the quality measure as specified by the quality measure contained in the contract (0093). Similarly, the broadest reasonable interpretation of generating recommendations to improve the score encompasses a process that merely organizes this human activity. The specification discloses that the quality measures with the top five opportunity index quality measures – those quality measures that offer the most opportunity to improve the provider’s overall score – are presented in the largest rectangles to draw the user’s attention allowing the provider to see where he or she can improve with the least amount of effort (0121). As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; 
output from a program engine that executes a scoring program via a score card application;
generating and causing display of a graphical user interface;
wherein the specific percentage increase to the entity score is determined by the scoring program executed by the program engine.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e). 
The program engine that executes a score program via a score card application, GUI that displays graphical representations, and media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract performance evaluation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract performance evaluation process. Receiving information by user selection, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Generating a GUI to display the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a program engine that executes a scoring program via a score card application; a graphical user interface; computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not amount to significantly more than the abstract performance evaluation process.
THE CLAIMS ARE DIRECTED TO A MENTAL PROCESS
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information;
generating a representation of the entity score as a percentage of completion for each of the plurality of quality measure categories to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
The claims, as illustrated by Claim 6, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that healthcare organizations and their contracts with payers must be managed to insure adherence to contractually required quality measures (0048, 0076). The claims recite determining an entity score for a plurality of categories and for a particular time period and generating a representation of the entity score as a percentage completion that is used to “evaluate the performance of the entity with respect to the plurality of quality measure categories”. The entity score is determined according to a score plan” built by a user by making selections and entries in a user interface that defines who should be scored, for what they should be scored and how they should be scored, as shown in Figure 17 – 23. The entity score represents the number of scorable patients who meet a particular quality measure. For each patient meeting the quality measure a number of points, defined by the user, are awarded. Points are accumulated for a period of time and compared to a total number of points available, and represented as a percent completion such as in a bar graph as in Figure 25. Accumulating a number of points and comparing that number to a total number of available points, as a percentage, is a process that, except for generic computer implementation steps, can be performed in the human mind or with the aid of pen and paper. The claims further recite generating a representation of an opportunity index value. generating representations of the score as a percentage of completion – i.e. the target score – for example as the bar graph recited in Claim 7, can be readily performed by a human with the aid of pen and paper. Obtaining an opportunity index value includes re-determining the score based on changing the percentage completion. Similarly, the broadest reasonable interpretation of generating recommendations to improve the score encompasses a process that can be performed in the human mind. The specification discloses that the quality measures with the top five opportunity index quality measures – those quality measures that offer the most opportunity to improve the provider’s overall score – are presented in the largest rectangles to draw the user’s attention allowing the provider to see where he or she can improve with the least amount of effort (0121).  As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; 
a program engine that executes a scoring program via a score card application
obtaining the entity score for the entity, the opportunity index value for the entity, the plurality of quality measure categories, and the user-defined target score;
generating and causing display of a graphical user interface;
wherein the specific percentage increase to the entity score is determined by the scoring program executed by the program engine;
generating and causing display of a graphical user interface that displays: the entity score; a graphical representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another graphical representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a specific percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e). The program engine that executes a scoring program via a score card application, a GUI that displays graphical representations, and media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining information, including by user selection of options from a list is an insignificant extra-solution activity – i.e. a data gathering step. Similarly generating and causing display of GUIs including representations of the data is an insignificant post-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract performance evaluation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract performance evaluation process. Receiving information, including by user selection, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Generating a GUI to display the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a program engine that executes a scoring program via a score card application; a graphical user interface; computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not amount to significantly more than the abstract performance evaluation process.

The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: number of quality measures (12); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions including: displaying scores as a bar graph (2, 3, 7, 8); displaying patient numbers and other data in rectangular boxes and in different areas (4, 9 - 11, 12 – 15, 17 - 20 those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 16 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 6 July, 2022 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Examiner’s Note: The claim limitations that are directed to an abstract idea, and those that recite additional limitations are different for the method of organizing human activity grouping and the mental process grouping. These rejections have been separated for clarity.
Applicant asserts that the claims are not directed to mental processes or methods of organizing human activity:
“It is respectfully submitted that amended independent claim 1 recites features directed to a score card application, a program engine, and a corresponding particular graphical user interface with an intelligently determined opportunity index value indicating a percentage increase to the score that will result from the entity performing a task - thereby acting as a forward-looking recommendation to a user from the score care application associated with the program engine”. (Remarks @ 12, bold is original)

Examiner disagrees. Initially, Examiner notes that the claims do not “intelligently determine” the opportunity index value. This value is merely “obtained”. Even if determining this value were positively recited, such a step would be interpreted as a mathematical relationship that can be performed mentally. For example if an entity has accumulated 42% of the available points, as shown in Figure 25, it is a simple mathematical relationship to determine how many patient/points are needed to reach the maximum available point for that measure. This is a quintessential abstract idea. The recited application, engine and GUI are conventional computer elements.
	For the same reasons as above (related to an intelligently determined opportunity index value), Applicant asserts that the claims “improves the functioning of a computer or improves another technology or technical field”. Applicant relies on limitations including:
“determining, as output from a program engine that executes a scoring program via a score card application, an entity score for a plurality of quality measure categories used for evaluating performance of the entity, wherein the entity score is determined using a user-defined target score for the plurality of quality measure categories and by assigning a quantity of points to the entity for the plurality of quality measure categories within a particular time period based on patient population information.”

Initially, Examiner notes that the limitation relied on by the Applicant is interpreted to be a part of the abstract idea, as shown above. As such, it is not an “additional element” to be considered under Step 2A Prong Two, or under Step 2B. Nonetheless, Applicant asserts “a specific and responsive graphical user interface that provides the output”. However, to the extent that Applicant is relying on “an improved user interface” as in Core Wireless, the specification makes no disclosure or suggestion of such an improvement. 
	Applicant further argues that same reasons as above (related to an intelligently determined opportunity index value), Applicant asserts that the claims amount to significantly more than the abstract idea. As noted above, the limitation relied on by the Applicant is interpreted to be a part of the abstract idea, as shown above. As such, it is not an “additional element” to be considered under Step 2A Prong Two, or under Step 2B.
The U.S.C. 103 Rejections
Applicant argues that opportunity index of Reynolds indicates “a percentage difference between the target ARR and the actual ARR”; and that this is distinguished from the claimed “opportunity index value indicating a percentage increase to the score” – i.e. that Reynolds teaches “an actual percentage shortfall” which is not the same as a percentage increase in the percentage of completion. Examiner agrees and the rejection is withdrawn.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2005/0209869 to Irvin discloses a score card that displays the performance of each partner compared to a minimum required performance level for measuring compliance to procedures.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 10 August,  2022